                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

PAUL BATISTE d/b/a ARTANG                                           CIVIL ACTION
PUBLISHING, LLC, a Louisiana Limited                                NO:       17-4435
Liability Company
  VERSUS                                                            SECTION: “F” (4)
RYAN LEWIS, BEN HAGGERTY,
Professionally known as MACKLEMORE,
Professionally and collectively known as
MACKLEMORE AND RYAN LEWIS,
Individuals, MACKLEMORE PUBLISHING, RYAN
LEWIS PUBLISH, MACKLEMORE, LLC
ALTERNATIVE DISTRIBUTION ALLIANCE,
ANDREW JOSLYN, ALLEN STONE, ANDREW JOSLYN
MUSIC, LLC, STICKY STONES PUBLISHING


                                             ORDER
         The Court, having considered the Motion for Attorney Fees, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, the objection to the Magistrate

Judge’s Report and Recommendation filed by the Plaintiff (Rec. Doc. No. 159) and Response filed

by the Defendants (Rec. Doc. No. 160), hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its opinion in this matter.

         Therefore,

         IT IS ORDERED that the Defendants’ Motion for Attorney’s Fees (R. Doc. 145) is

GRANTED to the extent that Defendants are awarded reasonable attorneys’ fees and costs in the

amount of $125,427.81.

         IT IS FURTHER ORDERED that Plaintiff Paul Batiste and his counsel shall satisfy

their obligation to the Defendants no later than twenty-one (21) days from the signing of this

order.

                                          New Orleans, Louisiana, this 21st day of October 2019.


                                                  _______________________________________
                                                          MARTIN L. C. FELDMAN
                                                      UNITED STATES DISTRICT JUDGE
